—Appeal by defendant from three judgments of the Supreme Court, Kings County (Aiello, J.), all rendered June 16, 1983, convicting him of robbery in the first degree under indictments Nos. 3119/82 and 5417/82 (one count as to each indictment), and attempted robbery in the second degree, under indictment No. 3602/82, upon his pleas of guilty, and sentencing him to two indeterminate terms of 4 Vi to 9 years’ imprisonment, and an indeterminate term of SVz to 7 years’ imprisonment, respectively, the sentences to run concurrently.
Judgment imposed under indictment No. 3602/82 modified, on the law, by reducing the minimum term imposed thereon to 2 Vs years. As so modified, judgment under indictment No. 3602/82 affirmed, and judgments imposed under indictments Nos. 3119/82 and 5417/82 affirmed.
The highest permissible sentence for the class D violent felony offense of attempted robbery in the second degree is 2 Vs to 7 years (see, Penal Law § 70.02 [2] [b]; § 70.00 [2] [d]; § 70.02 [4]). We have modified the sentence imposed under indictment No. 3602/82 accordingly (cf. People v Williams, 88 AD2d 983).
*679We have reviewed the record and agree with defendant’s assigned counsel that there are no meritorious issues which could be raised on the appeals from the judgments rendered under indictments Nos. 3119/82 and 5417/82. Counsel’s application to withdraw as counsel on the appeals from those judgments is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf. People v Gonzalez, 47 NY2d 606). Lazer, J. P., Gibbons, Niehoff and Kunzeman, JJ., concur.